304 S.W.3d 295 (2010)
STATE of Missouri, Respondent,
v.
Darius Terrell OREE, Appellant.
No. WD 70346.
Missouri Court of Appeals, Western District.
March 9, 2010.
Craig A. Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang and Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before Division Four: THOMAS H. NEWTON, Chief Judge, JOSEPH M. ELLIS, Judge and CYNTHIA L. MARTIN, Judge.


*296 ORDER
PER CURIAM:
Darius Oree appeals the trial court's judgment convicting him of trafficking in the second degree following a jury trial. Oree contends that the trial court: (1) erred in denying his motion for judgment of acquittal because there was insufficient evidence to prove that he possessed more than two grams of cocaine base, and (2) abused its discretion in overruling his objection to the State's improper closing argument. We affirm. 30.25(b).